                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RAYMOND MAINOR,                         :
                                         :
          Plaintiff                      :
                                         :      CIVIL ACTION NO. 3:19-CV-0491
    v.                                   :
                                         :               (Judge Caputo)
 UNITED STATES OF AMERICA, et            :
 al.,                                    :
                                         :
          Defendants                     :

                                    ORDER

      AND NOW, this 6th day of SEPTEMBER, 2019, it is ORDERED that Mr. Mainor’s

Motion for Reconsideration (ECF No. 11) is DENIED.


                                             /s/ A. Richard Caputo______
                                             A. RICHARD CAPUTO
                                             United States District Judge
